                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


RANEY RICHARDSON,

               Petitioner,

vs.                                       Case No. 3:18-cv-79-J-25PDB

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.


                                ORDER

                          I.   INTRODUCTION

      Petitioner,   Raney Richardson, challenges his state court

(Duval County) conviction for felony murder and attempted armed

robbery through a Petition for Writ of Habeas Corpus (Petition)

(Doc. 1) pursuant to 28 U.S.C. ' 2254.    Respondents filed an Answer

to Petition for Writ of Habeas Corpus (Response) (Doc. 13). 1

Petitioner’s Reply to Respondents' Answer to Petition for Writ of

Habeas Corpus (Doc. 26) followed.       The Petition is timely filed.

See Response at 15.



      1The Court hereinafter refers to the Exhibits to Answer to
Petition for Writ of Habeas Corpus (Doc. 13) as "Ex."         Where
provided, the page numbers referenced in this opinion are the Bates
stamp numbers at the bottom of each page of the exhibit.
Otherwise, the page number on the document will be referenced.
                          II.    EVIDENTIARY HEARING

      Petitioner    has    the     burden     to    establish     a   need     for   an

evidentiary hearing.        See Chavez v. Sec'y, Fla. Dep't of Corr.,

647 F.3d 1057, 1060 (11th Cir. 2011) (opining a petitioner bears

the burden of establishing the need for an evidentiary hearing

with more than speculative and inconcrete claims of need), cert.

denied, 565 U.S. 1120 (2012).             In this case, the pertinent facts

are   fully   developed     in   this     record     or    the   record     otherwise

precludes     habeas     relief;       therefore,     the    Court     is    able    to

"adequately assess [Petitioner's] claim[s] without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).                Petitioner has not met

his burden as the record refutes the asserted factual allegations

or otherwise precludes habeas relief.                     Thus, the Court finds

Petitioner is not entitled to an evidentiary hearing.                       Schriro v.

Landrigan, 550 U.S. 465, 474 (2007).

                          III.     CLAIMS OF PETITION

      The Petition presents two grounds for habeas relief:                     (1) the

ineffective assistance of appellate counsel for failure to raise

a claim on direct appeal that the trial court abused its discretion

by failing to permit completion of Petitioner’s psychological

evaluation    and      conduct     a    competency     hearing,       and    (2)     the

ineffective assistance of trial counsel for failure to object to

                                          2
the jury verdict finding Petitioner guilty of first-degree murder

and   attempted   armed      robbery     as    charged   in    the    indictment.

Petition at 6-7.      These claims are exhausted.             Response at 25-26,

40-41.

                          IV.    STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act (AEDPA)

governs a state prisoner's federal petition for habeas corpus.

See 28 U.S.C. ' 2254.        This statute "imposes important limitations

on the power of federal courts to overturn the judgments of state

courts in criminal cases."          Shoop v. Hill, 139 S. Ct. 504, 506

(2019) (per curiam).      The AEDPA statute:         "respects the authority

and ability of state courts and their dedication to the protection

of constitutional rights."         Id.       Therefore, "[u]nder AEDPA, error

is not enough; even clear error is not enough."                Meders v. Warden,

Ga. Diagnostic Prison, 911 F.3d 1335, 1349 (11th Cir. 2019) (citing

Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (per curiam)),

petition for cert. filed, (U.S. Aug. 2, 2019) (No. 19-5438).

      Applying the statute as amended by AEDPA, federal courts may

not grant habeas relief unless one of the claims: "(1)'was contrary

to,   or   involved     an      unreasonable       application       of,   clearly

established Federal law, as determined by the Supreme Court of the

United States,' or (2) 'was based on an unreasonable determination

of the facts in light of the evidence presented in the State court

                                         3
proceeding.' 28 U.S.C. ' 2254(d)."            Nance v. Warden, Ga. Diagnostic

Prison, 922 F.3d 1298, 1300-1301 (11th Cir. 2019).

       Thus, in order to obtain habeas relief, the state court

decision     must     unquestionably         conflict    with      Supreme      Court

precedent.    Harrington v. Richter, 562 U.S. 86, 102 (2011).                      If

some    fair-minded    jurists    could      agree   with   the    lower     court's

decision, habeas relief must be denied.              Meders, 911 F.3d at 1351.

As noted in Richter, unless the petitioner shows the state court's

ruling was so lacking in justification that there was error well

understood and comprehended in existing law beyond any possibility

for fair-minded disagreement, there is no entitlement to habeas

relief.    Burt v. Titlow, 571 U.S. 12, 19-20 (2013).

       In undertaking its review, this Court is not obliged "to

flyspeck the state court order or grade it."                Meders, 911 F.3d at

1349.     Indeed, specificity and thoroughness of the state court

decision is not required; even if the state court fails to provide

rationale    or     reasoning,     AEDPA     deference      is    due    "absent    a

conspicuous misapplication of Supreme Court precedent."                        Id. at

1350 (citation and quotation marks omitted).

       Of importance, a state court's finding of fact, whether a

state trial court or appellate court, is entitled to a presumption

of correctness under 28 U.S.C. ' 2254(e)(1).             But, this presumption

of   correctness     applies     only   to    findings   of      fact,   not    mixed

                                        4
determinations of law and fact.                Brannan v. GDCP Warden, 541 F.

App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing the

distinction between a pure question of fact from a mixed question

of law and fact), cert. denied, 573 U.S. 906 (2014).

     Where    there    has    been   one       reasoned     state    court    judgment

rejecting    a    federal    claim   followed          by   an    unexplained      order

upholding that judgement, federal habeas courts employ a "look

through" presumption: "the federal court should 'look through' the

unexplained decision to the last related state-court decision that

does provide a relevant rationale. It should then presume that the

unexplained decision adopted the same reasoning."                            Wilson v.

Sellers, 138 S. Ct. 1188, 1192 (2018) (Wilson).

     Once a claim is adjudicated in state court and a prisoner

seeks relief in the federal court system, AEDPA's formidable

barrier to habeas relief comes into play, and it is very difficult

for a petitioner to prevail under this stringent standard.                            As

such, state-court judgments will not easily be set aside once the

Court   employs       this    highly       deferential           standard     that    is

intentionally difficult to meet.                See Richter, 562 U.S. at 102.

Although AEDPA does not impose a complete bar to issuing a writ,

it severely limits those occasions to those "where there is no

possibility      fairminded    jurists         could   disagree     that     the   state

court's decision conflicts" with Supreme Court precedent.                      Id.    In

                                           5
sum, application of the standard set forth in 28 U.S.C. ' 2254(d)

ensures that habeas corpus is a guard against extreme malfunctions

in the state criminal justice systems, and not a mechanism for

ordinary error correction.     Richter, 562 U.S. at 102-103 (citation

and quotation marks omitted).

                V.   INEFFECTIVE ASSISTANCE OF COUNSEL

     Petitioner raises a claim of ineffective assistance of trial

counsel.    To prevail on his Sixth Amendment claim, Petitioner must

satisfy the two-pronged test set forth in Strickland v. Washington,

466 U.S. 668, 688 (1984), requiring that he show both deficient

performance (counsel's representation fell below an objective

standard of reasonableness) and prejudice (there is a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different).         See Brewster

v. Hetzel, 913 F.3d 1042, 1051-52 (11th Cir. 2019) (reviewing court

may begin with either component).

     In order to obtain habeas relief, a counsel's errors must be

so great that they adversely affect the defense.             In order to

satisfy this prejudice prong, the reasonable probability of a

different result must be "a probability sufficient to undermine

confidence in the outcome."         Strickland, 466 U.S. at 694.

     The standard created by Strickland is a highly deferential

standard,    requiring   a   most    deferential   review   of   counsel's

                                      6
decisions.       Richter, 562 U.S. at 105.     Not only is there the

"Strickland mandated one layer of deference to the decisions of

trial counsel[,]" there is the added layer of deference required

by AEDPA: the one to a state court's decision.             Nance, 922 F.3d

at 1303.     Thus,

            Given the double deference due, it is a "rare
            case in which an ineffective assistance of
            counsel claim that was denied on the merits in
            state court is found to merit relief in a
            federal habeas proceeding." Johnson v. Sec'y,
            DOC, 643 F.3d 907, 911 (11th Cir. 2011). And,
            for the reasons we have already discussed, it
            is rarer still for merit to be found in a claim
            that challenges a strategic decision of
            counsel.

Nance, 922 F.3d at 1303.

           VI.   INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL

     The    two-part   Strickland   standard   is   also    applicable    to

Petitioner’s claim of ineffective assistance of appellate counsel.

Overstreet v. Warden, 811 F.3d 1283, 1287 (11th Cir. 2016).              The

Eleventh Circuit describes Strickland's governance of this type of

claim:

                 To prevail on a claim of ineffective
            assistance of appellate counsel, a habeas
            petitioner must establish that his counsel's
            performance was deficient and that the
            deficient performance prejudiced his defense.
            See Strickland v. Washington, 466 U.S. 668,
            687, 104 S. Ct. 2052, 2064, 80 L.Ed.2d 674
            (1984); Brooks v. Comm'r, Ala. Dep't of Corr.,
            719 F.3d 1292, 1300 (11th Cir. 2013) ("Claims
            of ineffective assistance of appellate counsel
            are governed by the same standards applied to

                                    7
           trial counsel under Strickland.") (quotation
           marks   omitted).    Under   the   deficient
           performance prong, the petitioner "must show
           that counsel's representation fell below an
           objective   standard    of  reasonableness."
           Strickland, 466 U.S. at 688, 104 S. Ct. at
           2064.

Rambaran v. Sec'y, Dep't of Corr., 821 F.3d 1325, 1331 (11th Cir.

2016), cert. denied, 137 S. Ct. 505 (2016).

    As with a claim of ineffective assistance of trial counsel,

the combination of Strickland and ' 2254(d) requires a doubly

deferential review of a state court decision.     See Richter, 562

U.S. at 105.   When considering deficient performance by appellate

counsel,

           a court must presume counsel's performance was
           "within   the   wide   range   of   reasonable
           professional assistance." Id.[2] at 689, 104
           S. Ct. 2052. Appellate counsel has no duty to
           raise every non-frivolous issue and may
           reasonably    weed    out    weaker    (albeit
           meritorious) arguments.     See Philmore v.
           McNeil, 575 F.3d 1251, 1264 (11th Cir. 2009).
           "Generally, only when ignored issues are
           clearly stronger than those presented, will
           the presumption of effective assistance of
           counsel be overcome." Smith v. Robbins, 528
           U.S. 259, 288, 120 S. Ct. 746, 145 L.Ed.2d 756
           (2000) (quoting Gray v. Greer, 800 F.2d 644,
           646 (7th Cir. 1986)); see also Burger v. Kemp,
           483 U.S. 776, 784, 107 S. Ct. 3114, 97 L.Ed.2d
           638 (1987) (finding no ineffective assistance
           of counsel when the failure to raise a
           particular issue had "a sound strategic
           basis").



    2   Strickland, 466 U.S. at 689.

                                 8
Overstreet, 811 F.3d at 1287; see also Owen v. Sec'y, Dep't of

Corr., 568 F.3d 894, 915 (11th Cir. 2009) (footnote omitted) (since

the underlying claims lack merit, "any deficiencies of counsel in

failing to raise or adequately pursue [meritless issues on appeal]

cannot    constitute       ineffective   assistance    of   counsel"),   cert.

denied, 558 U.S. 1151 (2010).

     To satisfy the prejudice prong, a petitioner must show "but

for the deficient performance, the outcome of the appeal would

have been different."         Black v. United States, 373 F.3d 1140, 1142

(11th Cir. 2004) (citations omitted), cert. denied, 543 U.S. 1080

(2005); see Philmore v. McNeil, 575 F.3d 1251, 1264-65 (11th Cir.

2009) (per curiam) ("In order to establish prejudice, we must first

review the merits of the omitted claim. Counsel's performance will

be deemed prejudicial if we find that 'the neglected claim would

have a reasonable probability of success on appeal.'") (citations

omitted), cert. denied, 559 U.S. 1010 (2005).

            VII.    FINDINGS OF FACT AND CONCLUSIONS OF LAW

                                A.    Ground One

     In    his     first    ground,   Petitioner      raises   the   claim   of

ineffective assistance of appellate counsel for failure to raise

a claim on direct appeal that the trial court abused its discretion

by failing to permit completion of Petitioner’s psychological

evaluation and conduct a competency hearing.                   Petition at 6.


                                         9
Petitioner exhausted this claim by raising the issue in a petition

for writ of habeas corpus filed in the First District Court of

Appeal (1st DCA).         Ex. M.      The 1st DCA denied the petition on its

merits.    Ex. N.    It also denied rehearing.           Ex. O.

     The record demonstrates the following.                    Appellate counsel

raised    one    ground    on    direct    appeal:     the     court   erroneously

considered      defendant’s      statements      to   police    when   considering

whether a corpus delicti had been established (Florida law does

not allow admission of a confession to prove the corpus delicti).

Ex. I at i.       As to the competency issue, appellate counsel was

aware    that    “there    was     some   investigation        of   [Petitioner’s]

competency to stand trial after the first indictment, resulting in

the conclusion that you were competent to proceed.”                 Ex. M, Exhibit

A, April 9, 2010 Letter of Public Defender (Appellate Counsel) to

Petitioner.      On direct appeal, the 1st DCA per curiam affirmed.

Ex. L.

     The record shows Petitioner pursued similar claims concerning

his competency in his Second Amended Motion for Postconviction

Relief (Rule 3.850 motion).             Ex. Y.    The trial court provided an

in-depth     summary      of    the    proceedings     regarding       Petitioner’s

suggestion of mental incompetence repeated here to provide context

for Petitioner’s current ground for federal habeas relief:



                                          10
     The record reflects that Defendant was
evaluated on six separate occasions for mental
capacity.    On January 6, 2009, Assistant
Public Defender Joseph Debelder filed a
Suggestion of Mental Incompetence to Proceed,
which was supported by a December 31, 2008
mental evaluation by Dr. Ernest C. Miller.
(Ex. F.) According to the mental evaluation,
Dr. Miller took into consideration Defense
counsel’s cover letter, the Arrest and Booking
Report,   and    corresponding    supplements.
Ultimately, Dr. Miller recommended that the
court deem Defendant incompetent to proceed.

     The State successfully moved the trial
court to order a second evaluation by a
different doctor. On February 25, 2009, the
State filed a mental evaluation by its expert,
Dr. William R. Meadows.       (Ex. G.)     Dr.
Meadow’s evaluation was more thorough than
that of Dr. Miller. Dr. Meadows reviewed the
clinical interview with Defendant, the Arrest
and Supplemental police reports, Dr. Miller’s
December 31, 2008 evaluation, the daily log of
Defendant’s    behavior   at   the   detention
facility, including recordings of telephone
conversations Defendant had before and after
Dr. Miller’s evaluation. Dr. Meadows’ report
points out that Dr. Miller did not review any
recordings of Defendant’s telephone calls at
the detention facility or any other collateral
information. He also notes that, despite Dr.
Miller’s recommendation of incompetence, Dr.
Miller could not rule out Malingering. (Ex.
G at 3.)     Dr. Miller’s report shows that
Defendant met the criteria for Malingering and
that there is no significant evidence to
support a diagnosis of mental illness or
mental deficit; as a result, Dr. Meadows
recommended that Defendant be considered
competent. (Ex. G at 7.) As Defendant states
in his Motion, Defendant’s new counsel,
Assistant Public Defender Greg Messore,
withdrew the Suggestion of Mental Incompetence
on April 16, 2009. (Def’s Mot. at 26.)
                     11
      On September 14, 2009, counsel filed a
second Suggestion of Mental Incompetence to
Proceed, supported by a second evaluation from
Dr. Miller, which took place on September 11,
2009.     (Exs. H; I, respectively.)       Dr.
Miller’s second evaluation states, inter alia,
that Defendant’s behavior changed when he
interacted with mental health personnel versus
correctional officers or law enforcement and
that     “a    manipulative   component    was
identifiable.” (Ex. I at 2-3.) Dr. Miller
then recommended the Defendant be considered
incompetent “to be on the safe side [and]
mainly [… out] of an abundance of caution.”
(Ex. I at 3).

     Also on September 14, 2009, the State
filed the September 11, 2009 results of a
second mental evaluation by Dr. Meadows. (Ex.
J.)   In this evaluation, Dr. Meadows states
that Defendant was dramatic and appeared
disingenuous and motivated to fake illness.
(Ex. J at 4).       Dr. Meadows notes that
Defendant met the criteria for Malingering and
that all the collateral sources of information
support the conclusion that Defendant was
faking mental illness to avoid prosecution and
that he should be considered competent to
proceed. (Ex. J at 7.)

     On September 17, 2009, the State filed a
third round of reports from Dr. Miller and Dr.
Meadows.   (Exs. K; L, respectively.)      Dr.
Miller’s third report states that he reviewed
Defendant’s old chart, his two previous
interviews, the Arrest and Booking Report, the
two previous psychiatric examinations by Dr.
Meadows, telephone recordings of Defendant at
the detention center, and the results of the
M-Fast test.    (Ex. K at 1.)      Dr. Miller
reported that the information he reviewed
contained clear and compelling indications of
a “strong persistent manipulative/malingering
component present in Defendant’s purpose […
                     12
         to] delay or avoid trial.” (Ex. K at 5.) Dr.
         Miller’s third evaluation recommended that
         Defendant be considered competent. (Ex. K at
         5.)

             Dr. Meadows’ third report highlighted that
        new telephone calls, recorded since his
        September   11,   2009    evaluation,   further
        supported   the   fact   that   Defendant   was
        malingering in an attempt to circumvent
        prosecution.   (Ex. L at 1-2).     Dr. Meadow’s
        evaluation recommended that Defendant be
        considered competent to proceed. (Ex. L at 1-
        2).

             On September 17, 2009, the trial court
        held a hearing with the Assistant State
        Attorney,   Defense counsel, and Defendant
        present. During this hearing, Defense counsel
        withdrew the Suggestion of Mental Incompetent
        to Proceed, stating it could no longer be
        pursued in good faith. (Ex. M at 15.) With
        both doctors in agreement that Defendant was
        competent to proceed, counsel also had no good-
        faith basis to file a motion to suppress.
        Counsel also stated that he had discussed this
        issue with Defendant.      (Ex. M at 18-19.)
        Without a good-faith basis on which to proceed,
        counsel   could   not   have    argued   mental
        incompetence. Counsel’s performance cannot be
        deemed deficient for failure to raise a
        nonmeritorious issue.    See Lugo v. State, 2
        So.3d 1, 21 (Fla. 2008); see also Parker v.
        State, 611 So. 2d 1224 (Fla. 1992).

Ex. Y at 128-30.

    The key to understanding Petitioner’s claim is that he relies

on two written orders signed by the trial court on September 18,

2009, appointing Dr. Miller and Dr. Meadows to conduct competency

evaluations.       Ex.   A   at   160-63.   Upon   review,   the   oral


                                    13
pronouncement   of     these   written     orders   occurred    on   Monday,

September 14, 2009. 3        Ex. C at 385-86.          On that same date,

Petitioner’s counsel, Mr. Messore, filed a Suggestion of Mental

Incompetence to Proceed.       Ex. A at 140-42.     On September 17, 2009,

the state announced additional examinations had taken place, with

Dr. Miller seeing Petitioner on Monday, September 14, 2009, and

Dr. Meadows seeing Petitioner on Wednesday, September 16, 2009.

Ex. C at 389.       See Ex. A at 153-57 (Dr. Miller’s September 14,

2009 letter of evaluation pursuant to court’s September 14, 2009

order); id. at 158-59 (Dr. Meadows’ September 16, 2009 evaluation).

Based on these evaluations (both finding competency to proceed),

on September 17, 2009, Mr. Messore withdrew the suggestion of

incompetency he had filed on Monday, September 14, 2009, stating

he no longer had a good faith basis to pursue that claim.                Ex. C

at 389.

     The   record    shows   the   court   permitted    completion      of   the

psychological   evaluations,       as   ordered.       Both   doctors    found

Petitioner competent to proceed.            Although Petitioner may be

dissatisfied with this result, he was not deprived of due process




3 There is no explanation in the record for the delay in dating
and filing the written orders of appointment.     It is clear,
however, that the oral pronouncement of the orders occurred on
September 14, 2009, and both doctors complied and submitted
reports.
                               14
of law under the Fourteenth Amendment.            Furthermore, Petitioner’s

appellate counsel was not deficient for failing to raise a non-

meritorious claim.

      To the extent Petitioner asserts that his appellate counsel

was ineffective for failure to raise a claim that the trial court

abused its discretion for failure to conduct a competency hearing,

this claim too has no merit.           Petitioner raised a similar claim

in   his    Rule   3.850   motion,    asserting      his   trial   counsel   was

ineffective for failure to pursue the claim of incompetence, and

that because Petitioner had been declared incompetent, he was

entitled to a competency hearing before the trial court could

declare him competent.

      The    trial   court,   in     denying   the    claim   of   ineffective

assistance of trial counsel held:

                   Contrary    to    Defendant’s    claims,
             Defendant was never declared incompetent to
             proceed.    As noted in this Court’s analysis
             of ground one, counsel filed the first
             Suggestion of Mental Incompetence to proceed
             on January 6, 2009, and Doctors Miller and
             Meadows initially disagreed as to whether the
             trial court should deem Defendant competent to
             proceed. (Exs. F; G.) As Defendant states
             in his Motion, counsel withdrew the first
             Suggestion of Mental Incompetence on April 16,
             2009. (Def’s Mot. at 26.) On September 14,
             2009,    defense   counsel  filed   a   second
             Suggestion of Mental Incompetence to Proceed,
             which led to second and third rounds of
             evaluations.    During the September 17, 2009
             hearing, the third round of evaluations was
                                       15
             filed, and each doctor recommended Defendant
             was competent to proceed. (Exs. K; L; M at
             15-16.)   Defense counsel then withdrew the
             September 14, 2009 Suggestion of Incompetence,
             stating that he could no longer pursue the
             motion in good faith. (Ex. M at 15.) Thus,
             the trial court never declared Defendant
             incompetent to [proceed], so he was not
             entitled to a competency hearing.

Ex. Y at 136-37.

     To prevail on a claim of ineffective assistance of appellate

counsel, the burden is heavy.        A petitioner must:

             first show that his counsel was objectively
             unreasonable, see Strickland, 466 U.S., at
             687B691, 104 S. Ct. 2052, in failing to find
             arguable issues to appealCthat is, that
             counsel unreasonably failed to discover
             nonfrivolous issues and to file a merits brief
             raising them. If [a petitioner] succeeds in
             such a showing, he then has the burden of
             demonstrating prejudice. That is, he must show
             a reasonable probability that, but for his
             counsel's unreasonable failure to file a
             merits brief, he would have prevailed on his
             appeal. See id., at 694, 104 S. Ct. 2052
             (defendant must show "a reasonable probability
             that, but for counsel's unprofessional errors,
             the result of the proceeding would have been
             different").

Smith v. Robbins, 528 U.S. 259, 285B86 (2000).

     Here,     Petitioner     has    not    satisfied     the   Strickland

requirements with respect to this claim of ineffective assistance

of appellate counsel.        Indeed, "there is no constitutional duty

to raise every nonfrivolous issue."            Grossman v. Crosby, 359

F.Supp.2d     1233,   1261   (M.D.   Fla.   2005)   (citation   omitted).
                                     16
Petitioner has not shown that the 1st DCA decided this claim in a

manner contrary to Strickland, or that the 1st DCA's application

of Strickland was objectively unreasonable.                     With respect to the

underlying claim that the trial court abused its discretion by

failing    to    permit       completion        of   Petitioner’s       psychological

evaluation and conduct a competency hearing, appellate counsel

could have reasonably decided to winnow out weaker and seemingly

non-meritorious arguments.

     Upon the filing of Petitioner's state petition for writ of

habeas corpus, Ex. M, the 1st DCA reviewed Petitioner's arguments

concerning      the   claim    Petitioner        argued   his    appellate    counsel

should have raised on direct appeal, and the 1st DCA denied this

claim,    finding       it    to   be    without      merit,     thus     making    its

determination that no appellate relief would have been forthcoming

on this particular ground.              Ex. N.       Thus, Petitioner has failed

to show a reasonable probability the outcome of the direct appeal

would    have    been    different       had     appellate      counsel    argued    as

Petitioner's suggests appellate counsel should have on direct

appeal.

     The appellate court’s denial of relief on the ineffective

assistance of appellate counsel claim was neither contrary to, nor

an unreasonable application of Strickland.                   Therefore, Petitioner

is not entitled to habeas relief on ground one.


                                           17
        The adjudication of the state appellate court resulted in a

decision       that     involved    a   reasonable        application     of   clearly

established federal law, as determined by the United States Supreme

Court.        Therefore, Petitioner is not entitled to relief on this

ground because the 1st DCA's decision was not contrary to clearly

established       federal       law,    did       not    involve   an    unreasonable

application of clearly established federal law, and was not based

on an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings.                      Ground one is

due to be denied.

                                        B.    Ground Two

        In     ground    two,      Petitioner       claims    trial      counsel     was

constitutionally ineffective for failure to object to the jury

verdict       finding    Petitioner      guilty     of    first-degree    murder     and

attempted armed robbery as charged in the indictment.                          Petition

at 7.    Although not a model of clarity, this claim is more clearly

delineated in the supporting facts, in which Petitioner contends

the indictment was defective because of the use of the phrase “or

another” in the second count, the attempted robbery count.                         Id.

        The    record    demonstrates        the    following.      Petitioner      was

originally charged by information with attempted armed robbery by

attempting to take money or other property, the property of Michael

Jones, from the person or custody of Michael Jones.                       Ex. A at 5.


                                             18
In a superceding indictment, Petitioner was charged with attempted

armed robbery by attempting to take money or other property, the

property of Michael Jones or another, from the person or custody

of Michael Jones or another.      Id. at 40 (emphasis added).

      Petitioner   asserts      his     counsel’s    performance      was

constitutionally deficient for failure to object to the verdict of

guilty as charged in the indictment because it was unclear whether

the jury found Petitioner guilty of the crime against Michael Jones

or some other person.    Petition at 8-9.     In his Rule 3.850 motion,

Petitioner   claimed    his   trial     counsel   rendered   ineffective

assistance for failing to object to his conviction on the ground

the state failed to prove count two beyond a reasonable doubt as

the indictment contains the phrase “or another,” confusing the

jury as to the identity of the victim.        Ex. Y at 42-43.

      In its order, the trial court set forth the two-pronged

Strickland standard before addressing the grounds for relief.         Id.

at 127.   In its review, the court mistakenly reviewed the original

indictment, Ex. A at 14, not the superceding indictment.           Id. at

40.   Thus, it concluded that the indictment did not contain the

phrase “of [sic] another,” and found counsel’s performance could

not be deemed deficient.      Ex. Y at 142.

      Petitioner appealed the denial of his Rule 3.850 motion,

bringing to the 1st DCA’s attention the trial court’s mistake in


                                   19
reliance upon the original indictment and providing the appellate

court with a copy of the superceding indictment.                Ex. BB at 6; id.

at Appendix A, Exhibit A.         The 1st DCA per curiam affirmed denial

of post-conviction relief without explanation.                 Ex. DD.

      If the last state court to decide a federal claim provides an

explanation for its merits-based decision in a reasoned opinion,

the district court simply reviews the specific reasons given by

the   state   court     and    defers   to   those    reasons,        if   they   are

reasonable.    But, if no explanation is provided, for example, the

opinion simply states affirmed or denied, the district court should

"look through" the unexplained decision to the last related state-

court decision that provides relevant rationale.                      The district

court presumes the unexplained decision adopted the same reasoning

as the lower court, however, this presumption is not irrebutable,

as strong evidence may refute it.            See Kernan v. Hinojosa, 136 S.

Ct. 1603, 1606 (2016) (per curiam).                In an effort to rebut the

presumption, the state may attempt to show the higher state court

relied or most likely relied on different grounds than the lower

state court, "such as alternative grounds for affirmance that were

briefed or argued to the state supreme court or obvious in the

record it reviewed."          Wilson, 138 S. Ct. at 1192.

      There   is   no   question     the     1st   DCA   had    the    superceding

indictment before it as it was provided to the appellate court by


                                        20
Petitioner.     Ex. BB, Appendix A, Exhibit A.   Respondents assert

the “look through” presumption is rebutted because the unexplained

affirmance most likely relied on different grounds obvious in the

record the 1st DCA reviewed.4     Response at 43.   Tellingly, the

record demonstrates Petitioner confessed to the police that he

went to the apartment planning to rob the people in it, including

Michael Jones.    See Ex. Y at 102-107, 197-98; Ex. Z at 212, 329,

331-32, 337-39, 346-48, 374-80; Ex. AA at 411-16, 420-35.

     The Court is convinced that fair-minded jurists could agree

with the appellate court's decision.     Richter, 562 U.S. at 102

(“[AEDPA] preserves authority to issue the writ in cases where there

is no possibility fairminded jurists could disagree that the state

court's decision conflicts with this Court's precedents.”).      As

the state appellate court reasonably determined the facts and

reasonably applied federal law to those facts in rejecting the

claim of ineffective assistance of counsel, Petitioner is not

entitled to habeas relief.   The appellate court’s decision was not

so lacking in justification that there was an error well understood

and comprehended in law beyond any possibility for fairminded

disagreement.



4 Alternative grounds for affirmance were not briefed by the state
as it filed a Notice That State Will Not File Answer Brief Pursuant
to Florida Rule of Appellate Procedure 9.141(b). Ex. CC.

                                 21
     To the extent a de novo must be undertaken, this Court finds

the trial court record is replete with references to Petitioner

planning    to    rob   Michael   Jones     and   the   other   people   in   the

apartment.       To lay the groundwork, the state, in its opening

statement said Petitioner told the police his plan was “to rob

them.”     Ex. D at 18, 24, 25.      Kala Coston testified, when she saw

a man in a mask, she thought there was going to be a robbery and

she feared for her life.            Id. at 92.      Detective Victor Barker

testified Petitioner said he was at the top of the stairs because

he was going to rob Kala and the people in the apartment.                 Ex. E

at 225.     The jury heard the DVD of Petitioner’s confession.                Id.

at 235.    Petitioner said Kala told him to come in and rob everybody

in the apartment.       Id. at 261-62.       Petitioner added he was going

to rip Michael Jones off.         Id. at 270, 277.      In closing, the state

reiterated that Petitioner’s plan was to rob everyone in the

apartment.       Id. at 353, 378.

     Of note, the record also shows the trial court, in addressing

a corpus delicti issue, reasoned:

                 The crime in question here that was
            attempting to be committed as charged by the
            State was the armed robbery. And the victim
            in this case had money, there were persons who
            knew   he   had   a  large   sum   of   money,
            approximately – I haven’t heard exactly the
            amount yet, but $2500 to $3000.      There was
            discussion with more than one person on the –
            in the room where the witness who walked out


                                       22
          the door with him was on the phone, Kay or
          Kala.   She was on the phone.      There were
          people in the room who heard some discussion
          about a drug deal, people on the other end of
          the phone who heard some discussion about the
          drug deal.    So clearly there was money or
          other property available to be taken from the
          victim, in this case money. There was clearly
          evidence presented, corroborating evidence of
          the defendant’s statement of force, violence,
          assault or putting in fear during the course
          of the taking, although clearly they never got
          to the taking itself.

               The putting in fear language in the
          instruction so that the victim does not resist
          requires that the victim be in fear of death
          or great bodily harm, someone crouched with a
          gun, covered completely in black except for
          the eye holes, would and did, in fact, put the
          other person, Kala, in fear, both of them
          [Kala and Michael Jones] ran back into the
          apartment.   The property, money, is of some
          value, whatever that value was, $2500 to
          $3000, and obviously an attempt to take that
          kind of money would be an attempt with the
          intent to deprive a person of that money if
          they were seeking to rob him or to appropriate
          that money to someone other than the owner of
          the money.

Ex. D at 200; Ex. E at 205-206 (emphasis added).

     Later in the trial, defense counsel said he had reviewed the

jury instructions and they were fine.      Ex. E at 383.   The trial

court charged the jury with attempted robbery as set forth in the

superceding indictment.   Id. at 391-95.   Neither the state nor the

defense made exceptions or objections to the jury instructions.

Ex. F at 417.   The jury returned a verdict of guilty as charged



                                23
in   the    superceding     indictment.    The   testimony    and    evidence

adequately support the verdict.

       Notably, “[t]he crime of attempted robbery requires only the

formation of an intent to take money or property of another and an

overt act capable of accomplishing the goal.”          Green v. State, 655

So. 2d 208, 209 (Fla. 3d Dist. App. 1995) (per curiam) (citing §

812.13, Fla. Stat. (1993); § 777.04, Fla. Stat. (1993); Mercer v.

State, 347 So.2d 733 (Fla. 4th DCA 1977)).           The record is replete

with    competent,    substantial    evidence    supporting    the     jury’s

verdict.     Petitioner has neither shown deficient performance nor

prejudice     under   the    Strickland   standard   of   review.       Thus,

Petitioner is not entitled to habeas relief on ground two of the

Petition.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.    The Petition for Writ of Habeas Corpus (Doc. 1) is

DENIED.

       2.    This action is DISMISSED WITH PREJUDICE.

       3.    The Clerk shall enter judgment accordingly and close

this case.

       4.    If Petitioner appeals the denial of his Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of




                                     24
appealability.    5   Because     this       Court   has    determined     that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal   as   a   pauper   that   may    be    filed   in   this   case.      Such

termination shall serve as a denial of the motion.

     DONE AND ORDERED at Jacksonville, Florida, this 11th day of

October, 2019.




sa 10/7
c:
Raney Richardson
Counsel of Record


     5 This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. ' 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                        25
